Citation Nr: 1520818	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  09-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and L.J.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In October 2010, the Veteran and his spouse testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing is of record. 

This issue (which had been denied previously) was reopened and remanded by the Board in December 2010 and remanded again in August 2012.

In December 2014, the Veteran and his spouse testified at a second videoconference hearing before another Veterans Law Judge.  A transcript of that hearing is of record.

In this regard, all Veterans Law Judges who conduct hearings must participate in making the final determination of the claims on which testimony was received. 38 U.S.C.A § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellate review.  

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  In a March 2015 letter, the Veteran was advised of his right to another hearing before the third member of the panel pursuant to Arneson; however, in that same month he elected to waive his right to a third hearing before that individual.  Therefore, in accordance with Arneson, an additional hearing is not needed.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  Any future consideration of this Veteran's case should take into consideration the existence of the electronic record.

(The issues of entitlement to earlier effective dates for the award of separate ratings for radiculopathy of the right and left lower extremities are also on appeal, but will be addressed by a separate Board decision.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic cervical spine disorder was not present during service and arthritis of the cervical spine was not manifest within a year of separation from service.  

2.  The preponderance of the evidence reflects that the Veteran's current cervical spine disability was not due to any incident of his active duty service

3.  A current cervical spine disability was not caused by and did not increase in severity as a result of his service-connected lumbar spine disability.


CONCLUSION OF LAW

The Veteran's cervical spine disability was not incurred or aggravated in service; may not be presumed to have been incurred or aggravated in service; and is not 
proximately due to, or the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in October 2008, prior to the initial December 2008 rating decision.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been associated with the claims file.  All identified and available post-service treatment records and Social Security Administration records have been obtained.  The Veteran was afforded VA examinations in March 2010 and July 2012.   Pursuant to the August 2012 Board Remand, an addendum opinion was obtained regarding secondary service connection.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in October 2010 and December 2014.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran contends that his cervical spine disability is related to service or to his 
service-connected lumbar spine disability.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a Veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Id.

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Secondary service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

The determination as to whether these requirements are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Turning to the evidence, service treatment records indicate that, in April 1976, the Veteran complained of stiff neck for two days.  He reported that he hit his neck three days earlier.  On examination, there was no loss of range of motion, and slight muscle spasm in the left trapezius area.  Treatment included a muscle relaxant, aspirin, and heat.  In November 1976, the Veteran again complained of neck pain since being in Navy.  His neck had normal range of motion, cranial nerves were intact, and deep tendon reflexes were within normal limits. An X-ray of cervical spine was ordered.  He was assessed with muscle strain.  The remainder of the Veteran's service treatment records document complaints of, and treatment for other musculoskeletal problems, in particular low back pain.  The Veteran was medically discharged for a chronic low back strain.

Following service, the Veteran filed a claim for service connection for a neck disability in April 1978.  The RO denied the Veteran's claim in July 1978.  The Veteran did not appeal, and the decision became final.

An August 1987 private X-ray of the spine showed a congenital block vertebrae at C-6/C-7, uncinate process hypertrophy at C-6, possibly C-5, and right posterior rotation of the C2 vertebral body.

A December 2004 X-ray of the cervical spine revealed degenerative disc disease.  The posterior aspect of the right neck extending down to the shoulder was tender to palpation.

In February 2005, the Veteran underwent neck surgery for herniated disk C7-T1.  On follow up later that month, the Veteran reported his neck was feeling much better.  The examiner noted that the surgical scar on his neck was healing well. 

An April 2008 VA physician rehabilitation consultation summary notes that the Veteran reported low back pain which began 30 years earlier with military service.  He also reported neck pain more recently, better after surgery, with occasional scapular pain.

An August 2008 physical residual functional capacity assessment taken in connection with his claim for Social Security Administration benefits noted that the Veteran reported a history of neck pain.  X-rays showed grafts and implants in excellent locations, but the Veteran was still having significant discomfort in the neck.

The Veteran submitted a claim for service connection for a neck condition as secondary to his degenerative disc disease in September 2008.

A January 2010 letter from the Veteran's private physician indicates that the Veteran suffered from chronic neck pain resulting from an in-service injury.  The examiner also opined that the fusion in the lower neck is suspected to be secondary to in-service trauma.

On March 2010 VA examination, the Veteran reported constant pain in his whole back, which gradually moved to his neck.  He reported that in 1977, while he was carrying supplies down ladders, a gallon-sized metal can fell on his neck and caused him to fall four feet.  X-rays did not reveal fracture but showed bruising and swelling.  After that, he always had morning stiff neck and soreness.  He also had a lifting injury about one year later with injury to his low back that affected the neck giving him an injury similar to forward whiplash.  He said that he mentioned the neck problem to the medical personnel but the concern at the time was for the lumbar spine.  The cervical spine was treated with anti-inflammatories, and he was on light duty for two weeks.  At discharge, he reportedly mentioned his neck problem but the issue was dismissed as insignificant.  Over the years, his low back medications helped his neck.  He sought treatment for neck problems over the years and was told he had muscle spasms.  After his heart surgery, November 2005, he had severe pain, progressively worsening over a two week period.  He consulted a neurologist, who found herniation and recommended surgical fusion of the neck.

Following physical examination, the examiner diagnosed cervical degenerative disc 
disease status post fusion.  The examiner opined that it is less likely as not that the Veteran's current neck disability was caused by or a result of military service or lumbar spine dysthymic disorder; the cervical strain in service was acute and transitory, and there was no indication of any other cervical spine issues on his medical evaluation board.  There is no scientific body of knowledge that supports migration of the injury of the lumbar spine or the degenerative disc disease to the cervical spine.

During the October 2010 Board hearing, the Veteran testified that he complained of neck pain on multiple occasions following his neck injury, but was told to take Tylenol and "take it easy."   Following service, when he submitted his initial claim for service connection for a neck disability, he was not afforded a VA examination.  He endured no injuries to his neck following service.  His wife testified that, in the 10 years that they had been married, she noticed that he always has neck pain.

On July 2012 VA examination, the examiner diagnosed multilevel spondylosis/dysthymic disorder, status post discectomy and fusion with decompression.  The examiner opined that the cervical spine disability was less likely than not incurred in or caused by service, reasoning that there is no relationship between the Veteran's in-service cervical spine symptoms and any currently diagnosed disorder.  The examiner further stated that the Veteran's magnetic resonance imaging (MRI) studies are consistent with age related, wear/tear pathology over time, and probable congenital anomalies.  The examiner also noted that there were over 25 years following service without documented complaint and treatment.

In an April 2013 addendum, the VA examiner opined it is less likely as not the Veteran's lumbar spine disability caused (primarily nor secondarily) his current cervical spine disability.  The examiner explained that the cervical spine condition is a separate course/condition from the Veteran's lumbar spine condition, and that there is no indication pathophysiologically or with evidence of record review of any permanent aggravation beyond normal progression for the cervical spine condition by the Veteran's lumbar spine condition.  In current evidence-based medicine, there is no causation link supporting a traumatic injury condition of the lumbar spine to a general wear/tear and aging related multilevel spondylosis/degenerative disc disease of the cervical spine.  There is no evidence of any aggravation, let alone permanent/beyond normal progression, for the cervical spine condition by the Veteran's lumbar spine condition.

During the December 2014 Board hearing, the Veteran described his in-service neck injury that occurred while loading food to the ship.  He testified that an eight pound can fell on his neck, causing him to fall down about six or seven feet and "knocking him out."  When he woke up he had pain in his neck and back.  He was treated with aspirin and one week of light duty.  Following service, the Veteran reported that he continued having problems with both his neck and back.  He had greater problems with his back, but was given medication for both the pain in his neck and back.

Upon consideration of the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disability.  The record shows that the Veteran has been diagnosed with degenerative disc disease.  The question for consideration is whether this condition was caused by his neck injuries in service or caused or aggravated by his service-connected lumbar spine disability.

With regard to service connection on a direct basis, a clear preponderance of the evidence is against a finding that a current cervical spine disability is related to the reported in-service neck injuries.  The Veteran complained of neck pain and was treated for a diagnosis of muscle strain in April and November 1976.  There are no further notations of treatment for neck pain in the service treatment records, despite the fact that the Veteran was seen on numerous occasions for other musculoskeletal complaints.  The Board finds it likely that if cervical spine pain had persisted, the Veteran would have continued to complain of the pain as he did with other spinal and joint problems.

Further, continuity of symptomatology is not shown.  While the Veteran now claims continuous cervical spine problems since service, the record is silent for complaints of, or treatment for, a neck disability between the time he filed his April 1978 claim and his August 1987 X-ray of the spine.  This is also despite the fact that the Veteran frequently sought treatment for other musculoskeletal complaints.

Finally, the preponderance of the evidence is against a finding of nexus.  As detailed above, there are conflicting medical opinions of record regarding the relationship between the Veteran's current cervical spine disability and service.  When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, the Board finds that the July 2012 VA examination report is the most probative evidence of record.  Specifically, the examiner definitively stated that there is no relationship between the Veteran's in-service cervical spine symptoms and any currently diagnosed disorder.  Following a complete review of the Veteran's claims file, the examiner reasoned that the Veteran's cervical spine disability is consistent with age-related wear and tear, as well as congenital anomalies.  The examiner further noted that there were 25 years following service without documented complaint and treatment.  While the Board acknowledges the 1987 spine X-ray which showed congenital defects of the cervical spine, there is no indication that the X-ray was due to complaints of cervical pain.  Therefore, the Board finds this opinion to be consistent with the overall record and is accorded significant weight.

In contrast, the January 2010 nexus opinion does not provide a rationale for why the Veteran's chronic cervical pain or cervical spine fusion is related to in-service trauma.  Second, the examiner did not definitively state that the Veteran's 2005 cervical spine fusion due to in-service trauma; rather, he stated that he suspected the relationship.  Finally, the opinion is inconsistent with the evidence of record.  As discussed, the Board does not find convincing evidence that cervical spine pain persisted in service or continued thereafter.

The Board has also considered the Veteran's assertions that he has a cervical spine disability related to his time in service.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis of this claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain in the neck area, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

With regard to service connection on a secondary basis, the Board finds a clear preponderance of the evidence is against a finding that a current cervical spine disability is related to the Veteran's service-connected lumbar spine disability.  The Board finds that the April 2013 addendum opinion is persuasive and probative evidence against the claim.  The opinion definitively states that the Veteran's cervical spine disability was not caused or aggravated by his lumbar spine disability.  The examiner's opinion was based on a review of the record and current medical literature.  There are no contrary opinions of record.

In summary, the Veteran's cervical spine disability was not incurred or aggravated in service; may not be presumed to have been incurred or aggravated in service; and is not proximately due to, or the result of, or aggravated by a service-connected disability.  As the preponderance of the evidence is against this claim on both a direct and secondary basis, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a cervical spine disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.



ORDER

Service connection for a cervical spine disorder is denied.



			
     DEMETRIOS G. ORFANOUDIS	NATHANIEL DOAN
	        Acting Veterans Law Judge                            Acting Veterans Law Judge
        Board of Veterans' Appeals                            Board of Veterans' Appeals




	                         __________________________________________
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


